DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 2/13/2020. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1, 5, 7, 8, 10, 14, 15, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 16/939,531 (hereinafter referred to as ‘531) in view of Beller et al. (Beller, US 2017/0177675). 
This is a provisional nonstatutory double patenting rejection.
	Regarding claims 1, 10 and 15, ‘531 teaches a computer-implemented method for dialogue construction from text, the method comprising (ibid-see claim 1, corresponding and similar limitation, “A computer-implemented method for constructing a question-answer 2 association, the method comprising”): 
constructing, from text comprising fragments, a discourse tree that represents rhetorical relationships between the fragments, wherein the discourse tree comprises a plurality of nodes, each nonterminal node representing a rhetorical relationship between two of the fragments, and each terminal node of the nodes of the discourse tree is associated with one of the fragments (ibid-see claim 1, corresponding and similar limitation); 

forming a question fragment from the satellite elementary discourse unit (ibid-see claim 1, corresponding and similar limitation, “forming, from the subject, a question fragment”); 
annotating the text by: 
inserting the question fragment into a location within the text, wherein the location is immediately preceding text that corresponds to the satellite elementary discourse unit (ibid-see claim 2, his insertion of a word into nucleus, thus annotating the text, which precedes as dominant the satellite node, see claim 1, “terminal node comprising a nucleus elementary discourse unit, wherein the nucleus elementary discourse unit is dominant to a corresponding satellite elementary discourse unit). 
‘531 lacks explicitly teaching that which Beller teaches labeling the satellite elementary discourse unit as an answer (paragraph [0081]-his “explanatory” labeled clause as the satellite elementary discourse unit tagged/labelled as the answer, or explanation); and 

Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of ‘531 and Beller to combine the prior art element of dialogue construction including deriving an answer as taught by ‘531 with decomposing text into a query and answer and labeling the answer portion of text in a corpus as taught by Beller as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be generating a question and answers from text in order to output the answers derived from the text (ibid-Beller, see also abstract). 
As per claim 5, ‘531 with Beller make obvious the computer-implemented method of claim 1, further comprising: generating one or more keywords from the question fragment; submitting the keywords to a search engine; obtaining a search result from the search engine; comparing the search result with the 
As per claims 7 and 14, ‘531 with Beller make obvious the computer-implemented method of claim 1, further comprising determining the plurality of templates by: accessing additional text (ibid-see claim 6, corresponding and similar limitation); forming, from the additional text, a first parse tree from a first question and a second parse tree from a second question (ibid); identifying, from the first parse tree, an entity; identifying, from the second parse tree, the entity (ibid); generalizing the first parse tree and the second parse tree into a generalized fragment comprising the entity (ibid); and adding the generalized fragment into the plurality of templates (ibid-see claim 6, corresponding and similar limitation). 
As per claims 8 and 20, ‘531 with Beller make obvious the computer-implemented method of claim 1, wherein the text is in a first domain, the method further comprising: generating, from an utterance, an additional communicative discourse tree (ibid-see claim 7, corresponding and similar limitation); applying a classification model to the additional communicative discourse tree, wherein the 
Claims 2, 3, 11, 12, 16 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 16/939,531 (hereinafter referred to as ‘531) in view of Beller et al. (Beller, US 2017/0177675), as applied to claim 1, and further in view of Kelsey et al. (Kelsey, US 2018/00260472).
As per claims 2, 11 and 16, ‘531  further makes obvious the computer-implemented method of claim 1, wherein forming the question fragment comprises: identifying, within the [satellite] elementary discourse unit, a word that represents either (i) a noun, (ii) a verb, or (iii) adjective; and replacing the word with a question word, wherein a question word is one of (i) what, (ii) where, (iii) whom, (iv) who, or (v) how (ibid-see claim 2, corresponding and similar limitation). 
‘531 lacks teaching that which Kelsey teaches identifying with the satellite elementary discourse unit (paragraph [0067]-his context based choice of selectors 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of ‘531 and Beller and Kelsey to combine the prior art element of dialogue construction including deriving an answer as taught by ‘531 with decomposing text into a query and answer and labeling the answer portion of text in a corpus as taught by Beller with Kelsey’s context for question generation as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be generating a question and answers from text in order to output the answers derived from the text based on context of the text (ibid-Beller, see also abstract, ibid-Kelsey). 
As per claims 3, 12 and 17, ‘531 with Beller with Kelsey further makes obvious the computer-implemented method of claim 2, wherein identifying a 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 recites the limitation "the plurality of templates" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 11-13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view Yao et al. (Semantics-Based Question Generation and Implementation) in view of Beller et al. (Beller, US 2017/0177675). 
As per claims 1, 10 and 15 (claims 10 and 15, as system and non-transitory computer-readable medium embodying the method-see Beller paragraphs [0072, 0073]), Yao teaches a computer-implemented method for dialogue construction from text, the method comprising: 
constructing, from text comprising fragments, a discourse tree that represents rhetorical relationships between the fragments, wherein the discourse tree comprises a plurality of nodes, each nonterminal node representing a rhetorical relationship between two of the fragments, and each terminal node of the nodes of the discourse tree is associated with one of the fragments (page 18-29-his nodes and corresponding relationship between non-terminal nodes via relationship arcs, based on corresponding dependency structures, his tree as the 
identifying, from the discourse tree, a terminal node comprising a satellite elementary discourse unit, wherein the satellite elementary discourse unit is secondary to a corresponding nucleus elementary discourse unit (ibid-clause, subclause and subordinate identification, included as nucleus and satellite discourse units); 
forming a question fragment from the satellite elementary discourse unit (Figs. 5, 6 and 7, page 19 section 4, MRS transformation, as the satellite unit having EPs terms replaced for WH question words, from the subordinate discourse units, page 22 section 4.1); 
annotating the text by: inserting the question fragment into a location within the text, wherein the location is immediately preceding text that corresponds to the satellite elementary discourse unit (ibid-his insertion of question preceding subordinate clause, page 29); and 
[labeling the satellite elementary discourse unit as an answer]; and 
outputting the annotated corpus of text (ibid-his outputted annotated corpus, see page 19, 20 “output” discussion). 

Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Yao and Beller to combine the prior art element of question construction including as taught by Yao with decomposing text into a query and answer and labeling the answer portion of text in a corpus as taught by Beller as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be generating a question and answers from text in order to output the answers derived from the text (ibid-Beller, see also abstract).
As per claims 2, 11 and 16, Yao with Beller make obvious the computer-implemented method of claim 1, wherein forming the question fragment 
As per claims 3, 12 and 17, Yao with Beller make obvious the computer-implemented method of claim 2, wherein identifying a word comprises: 
constructing a parse tree from the satellite elementary discourse unit, wherein the parse tree comprises nodes; and selecting, from the nodes, a node that represents either (i) a noun, (ii) a verb, or (iii) adjective (ibid-Figs. 5, 7, 9 and 10-his parse tree constructed from the subordinate clause, pages 27, 28, general decomposition of text fragment, and corresponding word substitution, and the selection from the nodes, comprising at least one of a noun, verb or adjective, for replacement). 
As per claims 4, 13 and 18, Yao with Beller make obvious the computer-implemented method of claim 1, wherein forming the question fragment comprises: identifying a level of similarity between the question fragment and a 
As per claim 5, Yao with Beller make obvious the computer-implemented method of claim 1, further comprising: generating one or more keywords from the question fragment (pages 30-31-his trained model on questions, wherein the questions words are in training process); submitting the keywords to a search engine (ibid-his search of corpus questions for maximum match); obtaining a search result from the search engine (ibid); comparing the search result with the question fragment by deriving a maximal common sub-tree of the question fragment and the search result (ibid-his annotated representations compared with language modeled for maximum similarity); and determining that a number of words in the maximal common subtree is greater than a threshold, thereby verifying the question fragment (ibid-his selected sentences as the verified question fragment, based on comparison values).
Allowable Subject Matter
Claims 6, 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        



	2/12/2022
lms